Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2005/0136238) to Lindsay et al.
Regarding independent claim 1, Lindsay et al. teaches obtaining a cleaning device (10) comprising a body of melamine foam sponge (12) having a front side (38) and a rear side (16) opposed to the front side, and a holding layer (14) secured to the rear side of the body of melamine foam sponge (12) to prevent relative movement therebetween (See paragraphs [0023]; [0138]; [0169] and FIG. 1). Although Lindsay et al. is silent regarding rubbing the body of melamine foam sponge against the footwear at the marks to remove the marks it teaches the cleaning device (10) can be used to as a shoe shining device (See paragraph [0179]). Since shining device involves wiping, it would have been obvious for one of ordinary skill in the at the time before the invention was filed to modify Lindsay et al. to include a step of using the foam sponge (12) to remove marks for shoes in preparation for shining the device as a means of preparation for the shining.
Regarding claim 4, Lindsay et al. teaches that the holding layer (14) is secured to the body of melamine foam sponge (12) with adhesive (See paragraph [0184]).
Regarding claim 5, Lindsay et al. teaches that the body of melamine foam sponge (12) is pre- moistened with a liquid (See paragraph [0013]). 
Regarding claim 6, Lindsay et al. teaches that the liquid is a disinfectant solution (See paragraph [0114]).
Regarding claim 7, Lindsay et al. teaches that the disinfectant solution comprises water and denatured alcohol (See paragraph [0114] and [0177]).
Regarding claim 8, Lindsay et al. is silent regarding that the body of melamine foam sponge (12) has a circular shaped outer periphery; however, a change in shape would have obvious for one of ordinary skill in the art at the time before filing of the invention since a change in shape requires only routine skill in the art.
Regarding claim 9, Lindsay et al. is silent regarding that the body of melamine foam sponge (12) has a polygonal shaped outer periphery with at least five sidewalls; however, a change in shape would have obvious for one of ordinary skill in the art at the time before filing of the invention since a change in shape requires only routine skill in the art.
Allowable Subject Matter
2.	Claims 2, 3 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723